Per Curiam. This claim coming on to be heard on the joint stipulation of the parties and the recommendation of the Commissioner of this Court, and the Court being fully advised in the premises. The Court finds: That the parties having stipulated to an entry of an award in the amount of $6,254.40 for damages as alleged in paragraphs 4 and 6 of Claimant’s complaint. It is hereby ordered that the Claimant be awarded in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause the sum of $6,254.40.